Citation Nr: 1042086	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  06-37 114A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had periods of active duty for training from June 
1955 to August 1959, and active service from October 1959 to July 
1978.

This appeal to the Board of Veterans Appeals (Board) arises from 
a May 2005 rating action the denied service connection for 
bilateral hearing loss.

By decision of April 2009, the Board remanded this case to the RO 
for further development of the evidence and for due process 
development.

In April 2010, the Veteran testified at a Board hearing before 
the undersigned Veterans Law Judge at the RO.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Bilateral hearing loss has its onset in service.


CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the criteria for 
service connection for bilateral hearing loss are met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.385 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); (38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)) includes, upon the 
submission of a substantially-complete application for benefits, 
an enhanced duty on the part of the VA to notify a claimant of 
the information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
it defines the obligation of the VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In view of the favorable disposition of the claim for service 
connection, the Board finds that all notification and development 
action needed to render a fair decision on the claim on appeal 
has been accomplished.

II.  Analysis

Under the applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Such a 
determination requires a finding of a current disability that is 
related to an injury or disease incurred in service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection also 
may be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that it was incurred in service.  38 C.F.R. § 
3.303(d).

When a disease is first diagnosed after service, service 
connection may nonetheless be established by evidence 
demonstrating that it was in fact "incurred" during the 
veteran's service.  See 38 C.F.R. § 3.303(d); Combee v. Brown, 34 
F. 3d 1039, 1042 (Fed. Cir. 1994) (proof of direct service 
connection entails proof that exposure during service caused the 
malady that appears many years later); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992) (even though a veteran may not have had a 
particular condition diagnosed in service, or for many years 
afterwards, service connection can still be established); Godfrey 
v. Derwinski, 2 Vet. App. 352, 356 (1992).

Where a veteran served continuously for 90 days or more during a 
period of war or during peacetime service after 31 December 1946, 
and an organic disease of the nervous system becomes manifest to 
a degree of 10% within 1 year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of it 
during the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.   

For VA benefits purposes, impaired hearing is considered to be a 
disability when the auditory threshold in any of the frequencies 
of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels (db) 
or greater; the thresholds for at least 3 of these frequencies 
are 26 db or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94%.  See 38 C.F.R. § 3.385.

The Veteran contends that his current bilateral hearing loss is a 
result of prolonged exposure to aircraft engine noise during the 
course of his military duties as a transport navigator.  He gave 
testimony to this effect at the April 2010 Board hearing, at 
which time he also stated that he did not notice any hearing loss 
in service, and that he first noticed it in 1997 at earliest.

In this case, the service medical records are negative for 
complaints, findings, or diagnoses of any hearing loss.  
Audiometric findings on numerous occasions from 1957 through 1977 
show results that consistently failed to meet the 38 C.F.R. 
§ 3.385 criteria for bilateral hearing loss disability.  

Post service, on October 2005 VA audiological examination, the 
Veteran gave a history of unprotected exposure to hazardous 
military noise in service, and the examiner noted no significant 
civilian noise exposure.  After audiological testing, the 
examiner commented that the results did not seem to correlate 
with the veteran's abilities in everyday conversation.  Some of 
the tests were repeated and examined for variability of 
responses, which were found.  There was also a discrepancy 
indicating that the veteran's responses reflected a lack of 
cooperation with test procedures, which was indicative of a 
functional hearing loss.  Due to this lack of cooperation, the 
veteran's responses were not considered reliable.  Since he 
failed to comply with examination procedures, further testing was 
halted, and obtained results were not reported.  After reviewing 
the claims folder including the service medical records, the 
examiner noted that the veteran's hearing was normal on 
examination for separation from service, and opined that this 
clearly indicated that his hearing loss did not occur while in 
military service.  He further opined that it was not at least as 
likely as not that the veteran's hearing loss was service 
connected.  

Audiometric testing at a military medical facility in November 
2006 showed the veteran's hearing in db as follows: 25, 15, 15, 
20, and 55 on the right, and 20, 15, 35, 80, and 80 on the left 
at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  
Speech recognition scores were 100% on the right and 88% on the 
left.  

Audiometric testing at a military medical facility in July 2009 
showed the veteran's hearing in db as follows: 30, 15, 20, 25, 
and 55 on the right, and 25, 15, 30, 80, and 85 on the left at 
500, 1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  Speech 
recognition scores were 90% on the right and 76% on the left.  
The diagnoses were noise-induced sensorineural hearing loss, 
severe on the left, and moderately severe on the right. 

In May 2010, K. C., Au.D., an audiology flight commander at a 
military medical facility, stated that he examined the veteran's 
hearing in November 2006 and July 2009, and that test results 
showed asymmetric sensorineural hearing, worse on the left, that 
was severe at its worst.  Considering the veteran's history and 
the hearing tests, Dr. K. C. opined that his hearing loss was 
more than likely a result of his military service.

In view of the veteran's credible history and testimony regarding 
noise exposure in service; the lack of a significant history of 
noise exposure in the post-service years; the 2006 and 2009 
audiometric findings that meet the 38 C.F.R. § 3.385 criteria for 
bilateral hearing loss disability, diagnosed as noise-induced 
sensorineural hearing loss, severe on the left, and moderately 
severe on the right; and Dr. K. C.'s April 2010 medical opinion 
linking the veteran's hearing loss to his military service, and 
with resolution of all reasonable doubt in the veteran's favor, 
the Board finds that the criteria for direct service connection 
for bilateral hearing loss are met.  

In this regard, the Board has considered the October 2005 VA 
audiological examiner's examination report that weighs against 
the claim, but the Board finds that the contrary nexus opinion 
expressed therein is not supported by documented audiometric test 
results, deemed unreliable, that were relied upon to arrive at 
the conclusion that the Veteran failed to cooperate and comply 
with examination procedures.  In view of this evidentiary 
deficiency, the Board finds that the October 2005 VA audiological 
examination report is of less probative value than Dr. K. C.'s 
May 2010 report, which was well-supported by November 2006 and 
July 2009 clinical findings.   


ORDER

Service connection for bilateral hearing loss is granted.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


